Citation Nr: 1754217	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  07-08 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for fibrosis of the liver secondary to service-connected hepatitis C.

2. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011, and December 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO). 

In March 2011, the RO granted service-connection for fibrosis and in December 2015 the RO assigned a 10 percent rating for fibrosis, effective September 2010. In February 2016, the Board remanded the issue of an increased rating for fibrosis for a Board hearing.

In September 2009, a Travel Board hearing was held before a Veterans Law Judge (VLJ) who is not the signatory on this action. The issues presented for review during the September 2009 hearing will be the subject of another action by the VLJ who conducted the hearing. 

In April 2017, a Board hearing was held before the undersigned VLJ on the issue of entitlement to a rating in excess of 10 percent for fibrosis of the liver. A hearing transcript is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Remand is necessary for the Veteran's claim for an increased evaluation for fibrosis of the liver as secondary to hepatitis C. In April 2017, the Veteran alleged that his disorder had worsened since he was last examined by VA in September 2015. The matter will therefore be remanded. The issue of a TDIU is inextricably intertwined with the issue of an increased evaluation for fibrosis of the liver and is deferred pending the outcome of the increased evaluation issue. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on another issue).

The case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to obtain an opinion as to the nature and severity of his fibrosis of the liver and impaired liver functioning secondary to service-connected hepatitis C. All indicated tests and studies should be accomplished and the findings reported in detail. A complete rationale describing the severity of the Veteran's symptoms should be provided. 

The examiner's attention is drawn to the following:

*October 2011 VA treatment record indicating the Veteran experiences constipation and joint pain. 

*December 2012 VA treatment record reporting body aches, abdominal pain, vomiting, constipation, and weakness.

*November 2013 VA treatment note indicating chronic constipation. 

*September 2015 VA examination indicating the Veteran experienced aching pain in his back, intermittent episodes of abdominal pain, constipation, fatigue, malaise, and arthralgia. The examiner noted no instances of incapacitating episodes involving nausea or vomiting.

*April 2017 hearing testimony indicating the Veteran suffered nausea and vomiting, severe weight loss, and potentially had an ulcer.

2. Readjudicate the issues on appeal. If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




